DETAILED ACTION
This action is in response to the amendment filed on 8/11/2022 which was filed in response to the Final Rejection dated 5/11/2022.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4, 7-9, 15, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 9-10, and 12-13 of U.S. Patent No. 11,352,473 in view of Coggio et al (USPGPUB 2005/0249942).
Regarding claims 1 and 15, claims 1 and 9 of the cited patent discloses all the limitations of claims 1 and 15 except for the thickness of the transparent resin sheet.
Coggio discloses a laminate suitable for use as a protective article on a display panel comprising a light transmissive substrate such as a transparent polymeric film, a surface layer comprising the reaction product of at least one fluoropolyether (meth)acryl compound and at least one non-fluorinated crosslinking agent, and a hardcoat layer disposed between the substrate and the surface layer [0008-0013]. The substrate is chosen based in part of the desired optical and mechanical properties for the intended use [0072]. The substrate thickness will also depend on the intended use and preferably is less than about 0.5 mm [0072].
Coggio is analogous because it discloses transparent resin laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of less than about 0.5 mm for the transparent resin film layer of the cited patent (Wherein the transparent resin sheet has a thickness of 0.2 mm or more).  One of ordinary skill in the art would have been motivated to use such a thickness for this layer because Coggio discloses a laminate used for a similar purpose as the cited patent wherein the thickness is preferably less than about 0.5 mm in order to achieve the desired optical and mechanical properties.
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the thickness for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Coggio discloses that the thickness of the substrate affects the optical and mechanical properties of the laminate.
Regarding claims 2, 4, 7-9, and 18-19, claims 12-13, 6, 3, 4, 10, and 13 of the cited patent correspond to these claims, respectively.

Claims 1, 6-9, 13-15, and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-13, and 20 of U.S. Patent No. 11,407,870 in view of Yoneyama et al (USPGPUB 2007/0231566).
Regarding claims 1, 6, 8-9, 13-15, and 17-18, claims 1, 13, and 20 meet the limitations of claims 1, 6, 13, 15, and 17-18 except for the thickness and composition of the transparent resin sheet (claims 1 and 6) and the thickness of the first hard coat (claim 6).
Yoneyama discloses an optical film, a polarizing plate, an image display, and a manufacturing method of the optical film [0002]. The optical film includes a support, a hard coat layer, and an overcoat layer, in this order [0048]. The support is preferably a transparent resin film/sheet formed from polyester, polycarbonate, or polyacrylic resin [0288] and the thickness is generally from 20 to 1,000 um and preferably 20 to 500 um when used as a support for a display surface [0289]. Using a thickness of 1.5 to 30 um for the hard coat layer and 0.15 to 10 um for the overcoat layer results in compatibility between hardness, scratch resistance, and curling [0307-308].
Yoneyama is analogous because it discloses optical laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yoneyama’s transparent resin sheet as the cited patent’s transparent resin film layer.  One of ordinary skill in the art would have been motivated to use such a support because both the cited patent and Yoneyama disclose use of transparent resin films as the support for an optical laminate and Yoneyama discloses the desirability of using such material and thickness for such a support in display applications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Yoneyama’s thicknesses for the overcoat layer and hard coat to the cited patent’s first and second hard coats, respectively (claims 6, 8-9, 14).  One of ordinary skill in the art would have been motivated to use such thicknesses for these layers because this would allow for compatibility between hardness, scratch resistance, and curling as disclosed by Yoneyama above.
Regarding claim 7, claims 11-12 of the cited patent meet the limitations of this claim.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-19 of U.S. Patent No. 11,065,852 in view of Yoneyama et al (USPGPUB 2007/0231566).
Regarding claims 1, 15, and 18, claim 15 of the cited patent discloses the limitations of these claims except for the thickness and composition of the transparent resin sheet.
Yoneyama discloses an optical film, a polarizing plate, an image display, and a manufacturing method of the optical film [0002]. The optical film includes a support, a hard coat layer, and an overcoat layer, in this order [0048]. The support is preferably a transparent resin film/sheet formed from polyester, polycarbonate, or polyacrylic resin [0288] and the thickness is generally from 20 to 1,000 um and preferably 20 to 500 um when used as a support for a display surface [0289]. 
Yoneyama is analogous because it discloses optical laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yoneyama’s transparent resin sheet as the cited patent’s transparent resin film layer.  One of ordinary skill in the art would have been motivated to use such a support because both the cited patent and Yoneyama disclose use of transparent resin films as the support for an optical laminate and Yoneyama discloses the desirability of using such material and thickness for such a support in display applications.
Regarding claims 2-4 and 19, claims 16-19 of the cited patent correspond to these claims, respectively.
Regarding claims 8-9, claims 7-8 of the cited patent discloses these limitations, respectively.
Regarding claims 5, 11, and 16, claims 1-2, 5, 7, and 9 of the cited patent discloses the limitations of these claims except for the thickness of the transparent resin sheet and the claimed haze and yellowness index of the transparent resin laminate.
Regarding the thickness of the resin sheet, see above for how the combination with Yoneyama meets this limitation.
Regarding the claimed haze and yellowness index, it would have been obvious to one having ordinary skill in the art to adjust the haze and yellowness index for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 10 and 12, claims 3 and 8 of the cited patent correspond to these claims, respectively.
Regarding claims 6, 13, and 17, claims 1-3, 5, 7, and 9 of the cited patent discloses the limitations of these claims except for the thickness of the transparent resin sheet.
Regarding the thickness of the resin sheet, see above for how the combination with Yoneyama meets this limitation.
Regarding claim 14, claim 8 of the cited patent corresponds to this claim.
Regarding claim 7, claims 11-12 of the cited patent meet the limitations of this claim.

Claims 1-9 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 6, 8-12, 14, and 18 of U.S. Patent No. 11,065,851 in view of Yoneyama et al (USPGPUB 2007/0231566).
Regarding claims 1, 15, and 18, claim 8 of the cited patent discloses the limitations of this claim except for the thickness of the transparent resin sheet and the claimed pencil hardness.
Yoneyama discloses an optical film, a polarizing plate, an image display, and a manufacturing method of the optical film [0002]. The optical film includes a support, a hard coat layer, and an overcoat layer, in this order [0048]. The support is preferably a transparent resin film/sheet formed from polyester, polycarbonate, or polyacrylic resin [0288] and the thickness is generally from 20 to 1,000 um and preferably 20 to 500 um when used as a support for a display surface [0289]. 
Yoneyama is analogous because it discloses optical laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yoneyama’s transparent resin sheet as the cited patent’s transparent resin film layer.  One of ordinary skill in the art would have been motivated to use such a support because both the cited patent and Yoneyama disclose use of transparent resin films as the support for an optical laminate and Yoneyama discloses the desirability of using such material and thickness for such a support in display applications.
Regarding the claimed pencil hardness, the examiner notes that the prior art generally teaches the claimed invention (the laminate of claim 1) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).  Since the pencil hardness of a surface is a function of the composition and thickness of the various layers of the laminate and the prior art discloses the same composition and thicknesses for the various layers (see claims 11-12 of the cited patent for thicknesses of the first and second hard coats), the examiner believes the claimed properties are either anticipated or highly obvious.
Regarding claims 2, 4, 8, and 9, claims 9-12 of the cited patent correspond to these claims, respectively.
Regarding claim 3, claim 4 of the cited patent corresponds to this claim.
Regarding claim 7, claim 6 of the cited patent corresponds to this claim.
Regarding claims 5, 11-12, and 16, claim 14 of the cited patent discloses the limitations of these claims except for the presence of a silane coupling agent in the first hard coat, the thicknesses of the first hard coat and the transparent resin sheet, and the haze of the resin laminate.
Yoneyama discloses an optical film, a polarizing plate, an image display, and a manufacturing method of the optical film [0002]. The optical film includes a support, a hard coat layer, and an overcoat layer, in this order [0048]. The support is preferably a transparent resin film/sheet formed from polyester, polycarbonate, or polyacrylic resin [0288] and the thickness is generally from 20 to 1,000 um and preferably 20 to 500 um when used as a support for a display surface [0289]. Using a thickness of 1.5 to 30 um for the hard coat layer and 0.15 to 10 um for the overcoat layer results in compatibility between hardness, scratch resistance, and curling [0307-308]. A silane coupling agent is preferably present in at least one layer of the laminate in order to improve scratch resistance [0189].
Yoneyama is analogous because it discloses optical laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yoneyama’s transparent resin sheet as the cited patent’s transparent resin film layer.  One of ordinary skill in the art would have been motivated to use such a support because both the cited patent and Yoneyama disclose use of transparent resin films as the support for an optical laminate and Yoneyama discloses the desirability of using such material and thickness for such a support in display applications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Yoneyama’s thicknesses for the overcoat layer and hard coat to the cited patent’s first and second hard coats, respectively (claims 5 and 12).  One of ordinary skill in the art would have been motivated to use such thicknesses for these layers because this would allow for compatibility between hardness, scratch resistance, and curling as disclosed by Yoneyama above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a silane coupling agent to one or more of the layers of the cited patent.  One of ordinary skill in the art would have been motivated to add a silane coupling agent to one or more of the layers because this would enhance the scratch resistance of the laminate as disclosed by Yoneyama above.
Regarding the claimed haze, it would have been obvious to one having ordinary skill in the art to adjust the haze and yellowness index for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 6, 13, and 17, claim 18 of the cited patent meets the limitations of these claims except for the presence of a silane coupling agent in the first hard coat, the thicknesses of the first hard coat and the transparent resin sheet, and the pencil hardness.
See above for how the combination with Yoneyama and inherency meets these limitations.
Regarding claim 14, see above for how the combination with Yoneyama meets these limitations.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, and 12 of U.S. Patent No. 11,241,866 in view of Yoneyama et al (USPGPUB 2007/0231566).
Regarding claims 1-18, the limitations of these claims are met in the same manner as in the rejections above in view of claims 1, 3-7, and 12 of the cited patent.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7-9, 15, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al (USPGPUB 2007/0231566).
Regarding claims 1, 7, 15, and 18, Yoneyama discloses an optical film, a polarizing plate, an image display, and a manufacturing method of the optical film [0002]. The optical film includes a support, a hard coat layer, and an overcoat layer, in this order (An article comprising the transparent resin laminate according to any one of claims 1 to 6 – claim 7) [0048]. Examiner’s note: Yoneyama’s support, hard coat layer, and overcoat layer correspond to the claimed transparent resin sheet layer, second hard coat, and first hard coat, respectively (A transparent resin laminate comprising, in order from a surface layer side, a first hard coat, a second hard coat, and a transparent resin sheet layer) (The transparent resin laminate according to claim 1, wherein the first hard coat is an outermost layer of the transparent resin laminate – claim 15). Yoneyama further discloses that the hard coat layer and the overcoat layer contains a multi-functional compound [0048-50] and such a multi-functional compound can be a diacrylate or trifunctional or more acrylate [0061-62]. Various embodiments use polyfunctional (meth)acrylates for the hard coat layer (HCL) and the overcoat layer (OCL) [0382-390] [Tables 2-3]. Silicone or fluorine antifouling agents or sliding agents can be added to an overcoat layer for the purpose of antifouling property or water resistance [0217]. Such additives are preferably added in the range from 0.05 to 10 mass% and especially preferably from 0.1 to 5 mass% of the solids content of the overcoat layer (wherein the first hard coat is formed of a coating material comprising: (A) 100 parts by mass of a polyfunctional (meth)acrylate; (B) 0.01 to 7 parts by mass of a water-repelling agent) [0218]. An organosilane compound is preferably added to at least one layer of the layers constituting the film [0189]. The content of the organosilane is most preferably from 1 to 15 mass% of the solids content in the containing layer (and (C) 0.01 to 10 parts by mass of a silane coupling agent) [0216]. From the viewpoints of pencil hardness and the prevention of curling, it is preferred that the content of inorganic fine particles in a hard coat layer is higher than that of an overcoat layer, and it is also possible not to contain inorganic fine particles in an overcoat layer (wherein the first hard coat…contains no inorganic particles) [0135]. The average particle size of the inorganic particles is preferably from 5 to 150 nm and most preferably from 10 to 100 nm [0137]. The content of inorganic particles is from 1 to 70% (wherein the second hard coat is formed of a coating material comprising: (A) 100 parts by mass of a polyfunctional (meth)acrylate; and (D) 50 to 300 parts by mass of inorganic fine particles having an average particle size of 1 to 300 nm) [0138]. The support can be a transparent resin film such as polyacrylic resin films, polyester films, or polycarbonate films (wherein the transparent resin sheet is one selected from the group consisting of: (al) an acrylic resin sheet; (a2) an aromatic polycarbonate resin sheet; (a3) a polyester resin sheet (excluding a resin sheet formed of an acrylic resin or an aromatic polycarbonate resin); and (a4) a laminated sheet formed of any one or more types of the transparent resin sheets (a1) to (a3)) [0288]. The thickness of the transparent support is generally from 20 to 1,000 um and preferably from 20 to 500 um when used as a support for a display surface (and wherein the transparent resin sheet has a thickness of 0.2 mm or more) [0289]. The pencil hardness of the overcoat layer is 2H or more [0307]. The pencil hardness of various embodiments ranges from 2H to 4H [pgs 36-37] [Table 4] [pg 39] [Table 7] [pg 41] [Table 10] [pgs 45-46] [Table 14].
Yoneyama is silent with regard to the overcoat layer (corresponding to the claimed first hard coat) having a pencil hardness of 5H or higher.
Regarding the claimed pencil hardness, it would have been obvious to one having ordinary skill in the art to adjust the pencil hardness for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Yoneyama discloses that the hardness represented by pencil hardness is regulated by the hardness of the film as a whole [0302] and the pencil hardness improves when the content of inorganic fine particles is higher in the hard coat layer than that of the overcoat layer [0135]. Yoneyama’s aforementioned embodiments having a pencil hardness as high as 4H have inorganic particles only in the overcoat layer (see the referenced Tables above). Therefore, a pencil hardness higher than 4H is expected for the configuration when the inorganic particles are only present in the hard coat layer and not the overcoat layer. Yoneyama also discloses the desirability of providing an optical film having a high hardness [0007] [0046] [0050], an ability to increase the hardness by adding inorganic filler to the hard coat layer and reducing or eliminating the presence of filler in the overcoat layer [0135], and that the kinds and contents of inorganic fine particles in both layers can be adjusted according to purposes [0134]. Therefore, Yoneyama discloses both the desirability of having a high hardness and the means to achieve a higher pencil hardness (and wherein the following (vi) is satisfied: (vi) a pencil hardness of the first hard coat surface of 5H or higher) (The transparent resin laminate according to claim 1, further satisfying the following requirement (vii): (vii) a pencil hardness of the first hard coat surface of 6H or higher – claim 18).
Regarding claim 2, Yoneyama discloses that the organosilane compound can have a mercapto substituent or an amino substituent (The transparent resin laminate according to claim 1, wherein the (C) silane coupling agent comprises one or more selected from the group consisting of a silane coupling agent having an amino group and a silane coupling agent having a mercapto group) [0195].
Regarding claim 3, Yoneyama discloses that the fluorine-containing compound can be a perfluoropolyether group-containing acrylate compound (The transparent resin laminate according to claim 1, wherein the (B) water-repelling agent comprises a (meth)acryloyl group-containing fluoropolyether water-repelling agent) [0235].
Regarding claim 4, Yoneyama discloses that a leveling agent can be added to the film [0287].
Yoneyama is silent with regard to which layer(s) of the film the agent can be added and in what amount.
However, it would have been obvious to one having ordinary skill in the art to adjust the amount of leveling agent for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). A PHOSITA would recognize that the amount of leveling agent in one or more layers of the film would affect the amount of leveling in the formed layer/film (The transparent resin laminate according to claim 1, wherein the second hard coat forming coating material further comprises (E) 0.01 to 1 part by mass of a leveling agent).
Regarding claim 8, Yoneyama discloses that the thickness of the overcoat layer is preferably from 0.25 to 6 um (The transparent resin laminate according to claim 1, wherein the thickness of the first hard coat is from 0.5 to 5 um) [0307].
Regarding claim 9, Yoneyama discloses that the thickness of the hard coat layer is preferably from 1.5 to 30 um (The transparent resin laminate according to claim 1, wherein the thickness of the second hard coat is from 10 to 30 um – claim 9) [0307].
Regarding claim 21, Yoneyama discloses that the inorganic particles can be subjected to a surface treatment with a coupling agent [0177]. Organic compounds used in a surface treatment include a silane coupling agent or a titanate coupling agent [0180]. Aluminum-based compounds can be used as a surface treating agent [0178]. Organic compounds having a reactive functional group can be used (The transparent resin laminate according to claim 1, wherein the (D) inorganic fine particles comprise surfaces which have been treated with one or more selected from the group consisting of a silane coupling agent, a titanate coupling agent, an aluminate coupling agent, an organic compound having a reactive functional group, and a surface-treatment agent) [0182-183].

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al as applied to claim 1 above, and further in view of Kawase et al (USPGPUB 2003/0022984).
Regarding claims 4 and 19, the limitations of claim 1 have been set forth above. Yoneyama further discloses that a leveling agent can be added to the film [0287].
Yoneyama is silent with regard to the amount of leveling agent used in the film (claim 4). Yoneyama is silent with regard to using a silicone-acrylate copolymer leveling agent (claim 19).
Kawase discloses flow-and-leveling agents for paints and inks, which, when added to paints and inks in minor amounts, can impart to the paints and inks flow-and-leveling property in the occasions of their application or printing and at the same time can prevent occurrence of coating or printing defects even in the presence of foreign matters which are a cause of ruptures in coating or printing step [0002]. The object of the present invention is to provide flow-and-leveling agents which prevent ruptures caused by foreign dust and give smooth and level painted surfaces, without interfering with the paints' recoating property [0008]. The leveling agent is a silicone-acrylate copolymer [0009-23]. Use of the inventive leveling agent in paints and inks can lead to high quality appearance and prevent deterioration in appearance by reducing ruptures caused by foreign dust [0033] [0037]. The use rate of the flow-and-leveling agent is preferably 0.5-2% by weight [0035].
Kawase is analogous because it discloses leveling agents for coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kawase’s flow-and-leveling agent in an amount of 0.5-2% by weight as Yoneyama’s leveling agent in the hard coat layer and/or the overcoat layer (The transparent resin laminate according to claim 1, wherein the second hard coat forming coating material further comprises (E) 0.01 to 1 part by mass of a leveling agent – claim 4) (The transparent resin laminate according to claim 4, wherein the (E) leveling agent comprises a silicone-acrylate copolymer leveling agent – claim 19).  One of ordinary skill in the art would have been motivated to use such a leveling agent because this would lead to a high quality appearance and prevent deterioration in appearance by reducing ruptures caused by foreign dust as disclosed by Kawase above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al as applied to claim 1 above, and further in view of Kurishima et al (USPGPUB 2013/0063393).
Regarding claim 20, the limitations of claim 1 have been set forth above.
Yoneyama is silent with regard to a printed layer in the optical laminate.
Kurishima discloses a functional laminated plate and a touch panel comprising a transparent electrically conductive laminated plate [0002]. In one embodiment, the functional laminated plate includes at least one functional layer between two plastic films [0063]. The functional layer can be selected from an EM wave shielding function, a heat ray reflection function, a gas barrier function, and a planar heat generation function [0064]. The functional laminated plate can include a printed layer between the layers or on the outermost layer [0078]. The print layer is provided for hiding a structure existing below the functional laminated plate or for displaying necessary information depending on the purpose of the use of the functional laminated plate according to this embodiment, and may be formed by directly printing an outline, a letter, a ruled line, or a pattern on the plastic film included in the laminated plate or by printing it on a film or a sheet of paper or the like that is suitable for printing [0078]. The functional laminated plate can be used as a surface protection sheet for various display devices including LCD, plasma, and EL display devices [0082].
Kurishima is analogous because it discloses surface protection sheets for display devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a printed layer on either side of Yoneyama’s support layer (further comprising a printed layer on a second hard coat forming surface of the transparent resin sheet, or on a surface of the transparent resin sheet opposite to the second hard coat forming surface).  One of ordinary skill in the art would have been motivated to add a printed layer in this location because this would provide the benefits disclosed by Kurishima above, i.e. the ability to hide a structure existing below the optical film or for displaying necessary information. Yoneyama discloses that various other functional layers can be provided between the support and the hard coat layer including a gas barrier layer (also listed by Kurishima above as one of the potential functional layers) [0326]. Both Yoneyama and Kurishima disclose using the optical laminates as the outermost layer or surface protection sheet of display devices such as LCDs, plasma displays, and ELD’s ([0375-379] Yoneyama and [0082] Kurishima). 

Claims 5, 7, 10-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al (USPGPUB 2007/0231566) in view of Itoh (USPGPUB 2012/0092290).
Regarding claims 5, 7, 11, and 16, Yoneyama discloses an optical film, a polarizing plate, an image display, and a manufacturing method of the optical film [0002]. The optical film includes a support, a hard coat layer, and an overcoat layer, in this order [0048]. Examiner’s note: Yoneyama’s support, hard coat layer, and overcoat layer correspond to the claimed transparent resin sheet layer, second hard coat, and first hard coat, respectively (A transparent resin laminate comprising, in order from a surface layer side, a first hard coat, a second hard coat, and a transparent resin sheet layer) (An article comprising the transparent resin laminate according to any one of claims 1 to 6 – claim 7) (wherein the first hard coat is an outermost layer of the transparent resin laminate – claim 16). Yoneyama further discloses an organosilane compound is preferably added to at least one layer of the layers constituting the film [0189]. It is possible not to contain inorganic fine particles in an overcoat layer (wherein the first hard coat is formed of a coating material containing a silane coupling agent and containing no inorganic particles) [0135]. The thickness of the overcoat layer is preferably from 0.25 to 6 um (wherein a thickness of the first hard coat is from 0.5 to 5 um) [0307]. The hard coat layer can contain inorganic fine particles (wherein the second hard coat is formed of a coating material containing inorganic particles) [0134]. The support can be a transparent resin film such as polyacrylic resin films, polyester films, or polycarbonate films (wherein the transparent resin sheet is one selected from the group consisting of: (al) an acrylic resin sheet; (a2) an aromatic polycarbonate resin sheet; (a3) a polyester resin sheet (excluding a resin sheet formed of an acrylic resin or an aromatic polycarbonate resin); and (a4) a laminated sheet formed of any one or more types of the transparent resin sheets (a1) to (a3)) [0288]. The thickness of the transparent support is generally from 20 to 1,000 um and preferably from 20 to 500 um when used as a support for a display surface (and wherein the transparent resin sheet has a thickness of 0.2 mm or more) [0289]. A polarizing plate can comprise a polarizer sandwiched between protective films wherein at least one of the protective films is the inventive optical film [0032]. The surface haze of the polarizing plate is preferably 5% or less [0249]. Examiner’s note: the haze of the optical film cannot be greater than that of the polarizing plate of which it forms a part. Therefore, the haze of the optical film is also 5% or less (wherein the transparent resin laminate has a haze of 5% or less). The pencil hardness of the overcoat layer is 2H or more [0307]. The pencil hardness of various embodiments ranges from 2H to 4H [pgs 36-37] [Table 4] [pg 39] [Table 7] [pg 41] [Table 10] [pgs 45-46] [Table 14]. 
Yoneyama is silent with regard to the total light transmittance and the yellowness index of the optical film. Yoneyama is silent with regard to the overcoat layer (corresponding to the claimed first hard coat) having a pencil hardness of 5H or higher. 
Itoh discloses a transparent electroconductive laminate for an electrode substrate of a transparent touch panel, and also relates to a transparent touch panel having the transparent electroconductive laminate [0001]. The refractive indexes of the various layers can be adjusted to produce an interference effect which, in turn, can be used to adjust the color tone and transmittance of the transparent laminate [0089-92]. By canceling the light reflection at a wavelength of about 470 nm (blue light) by the interference effect, the chromaticness index b* value (i.e., the yellowness index) of the L*a*b* color system can be adjusted to fall in a range of -1.0 to 1.5, particularly from -0.5 to 1.5, more particularly from 0 to 1.5 [0092]. Also, by canceling the light reflection at a wavelength of about 550 nm, that is the center wavelength of visible light, the transmittance of the transparent electroconductive laminate can be improved [0092].
Yoneyama and Itoh are analogous because both disclose optical laminates.
It would have been obvious to one having ordinary skill in the art to adjust the total light transmittance and yellowness index for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Yoneyama discloses the desirability of having a high light transmittance/transparency for the optical films in order to maintain front surface brightness [0004] [0137] [0242] [0251] and discusses the relationship between light transmitting particle size and brightness [0242]. Itoh discloses the means to increase transmittance and adjust the yellowness index to 1.5 or less (see above) (a total light transmittance of 80% or more) (a yellowness index of 3 or less).
Regarding the claimed pencil hardness, it would have been obvious to one having ordinary skill in the art to adjust the pencil hardness for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Yoneyama discloses that the hardness represented by pencil hardness is regulated by the hardness of the film as a whole [0302] and the pencil hardness improves when the content of inorganic fine particles is higher in the hard coat layer than that of the overcoat layer [0135]. Yoneyama’s aforementioned embodiments having a pencil hardness as high as 4H have inorganic particles only in the overcoat layer (see the referenced Tables above). Therefore, a pencil hardness higher than 4H is expected for the configuration when the inorganic particles are only present in the hard coat layer and not the overcoat layer. Yoneyama also discloses the desirability of providing an optical film having a high hardness [0007] [0046] [0050], an ability to increase the hardness by adding inorganic filler to the hard coat layer and reducing or eliminating the presence of filler in the overcoat layer [0135], and that the kinds and contents of inorganic fine particles in both layers can be adjusted according to purposes [0134]. Therefore, Yoneyama discloses both the desirability of having a high hardness and the means to achieve a higher pencil hardness (and wherein the following (vi) is satisfied: (vi) a pencil hardness of the first hard coat surface of 5H or higher) (The transparent resin laminate according to claim 5, further satisfying the following requirements (vii): (vii) a pencil hardness of the first hard coat surface of 6H or higher – claim 11).
Regarding claim 10, Yoneyama discloses that the water contact angle of the optical film is preferably 1010 or more (wherein the following requirement (iv) is satisfied; (iv) a water contact angle at the first hard coat surface of 1000 or more) [0316].
Yoneyama is silent with regard to the water contact angle at the overcoat layer surface after 20,000 reciprocating wipes with cotton.
As to the durability of the water contact angle after 20,000 reciprocating wipes with cotton, the examiner notes that the prior art generally teaches the claimed invention (the transparent resin laminate of claim 6) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). Yoneyama discloses that the silicone or fluorine compound used as an antifouling or water-repellent agent can be added solely to the overcoat layer [0305]. Hardening with the compound contained in the overcoat layer that is high in molecular weight and high in the number of functional groups per one molecule enhances the fixing property of the antifouling agent thereby improving the durability of the antifouling property [0305]. The Examiner notes that the composition of Yoneyama’s overcoat layer and that of the present invention are substantially the same (compare paragraphs [0027-50] of the specification of the present invention with Yoneyama’s polyfunctional acrylates [0061-62] [0382-390], silane coupling agents [0189-195], and water repelling/antifouling agent [0217-237]). Since the prior art discloses an overcoat layer (corresponding to the claimed first hard coat) having substantially the same composition as the first hard coat of the present invention, having a water contact angle preferably 1010 or more, and with enhanced fixing property/durability of the water-repelling/antifouling agent in the overcoat layer, the examiner believes the claimed properties are either anticipated or highly obvious ((v) a water contact angle at the first hard coat surface after 20,000 reciprocating wipes with cotton of 1000 or more).
Regarding claim 12, Yoneyama discloses that the thickness of the hard coat layer is preferably from 1.5 to 30 um (The transparent resin laminate according to claim 5, wherein the thickness of the second hard coat is from 10 to 30 um) [0307].

Claims 6-7, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al (USPGPUB 2007/0231566).
Regarding claims 6, 7, 13, and 17, Yoneyama discloses an optical film, a polarizing plate, an image display, and a manufacturing method of the optical film [0002]. The optical film includes a support, a hard coat layer, and an overcoat layer, in this order [0048]. Examiner’s note: Yoneyama’s support, hard coat layer, and overcoat layer correspond to the claimed transparent resin sheet layer, second hard coat, and first hard coat, respectively (A transparent resin laminate comprising, in order from a surface layer side, a first hard coat, a second hard coat, and a transparent resin sheet layer) (An article comprising the transparent resin laminate according to any one of claims 1 to 6 – claim 7) (wherein the first hard coat is an outermost layer of the transparent resin laminate – claim 17). Yoneyama further discloses an organosilane compound is preferably added to at least one layer of the layers constituting the film [0189]. It is possible not to contain inorganic fine particles in an overcoat layer (wherein the first hard coat is formed of a coating material containing a silane coupling agent and containing no inorganic particles) [0135]. The thickness of the overcoat layer is preferably from 0.25 to 6 um (wherein a thickness of the first hard coat is from 0.5 to 5 um) [0307]. The hard coat layer can contain inorganic fine particles (wherein the second hard coat is formed of a coating material containing inorganic particles) [0134]. The support can be a transparent resin film such as polyacrylic resin films, polyester films, or polycarbonate films (wherein the transparent resin sheet is one selected from the group consisting of: (al) an acrylic resin sheet; (a2) an aromatic polycarbonate resin sheet; (a3) a polyester resin sheet (excluding a resin sheet formed of an acrylic resin or an aromatic polycarbonate resin); and (a4) a laminated sheet formed of any one or more types of the transparent resin sheets (a1) to (a3)) [0288]. The thickness of the transparent support is generally from 20 to 1,000 um and preferably from 20 to 500 um when used as a support for a display surface (and wherein the transparent resin sheet has a thickness of 0.2 mm or more) [0289]. The water contact angle of the optical film is preferably 1010 or more (wherein the following requirement (iv) is satisfied; (iv) a water contact angle at the first hard coat surface of 1000 or more) [0316]. The pencil hardness of the overcoat layer is 2H or more [0307]. The pencil hardness of various embodiments ranges from 2H to 4H [pgs 36-37] [Table 4] [pg 39] [Table 7] [pg 41] [Table 10] [pgs 45-46] [Table 14]. 
Yoneyama is silent with regard to the water contact angle at the overcoat layer surface after 20,000 reciprocating wipes with cotton. Yoneyama is silent with regard to the overcoat layer (corresponding to the claimed first hard coat) having a pencil hardness of 5H or higher. 
As to the durability of the water contact angle after 20,000 reciprocating wipes with cotton, the examiner notes that the prior art generally teaches the claimed invention (the transparent resin laminate of claim 6) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). Yoneyama discloses that the silicone or fluorine compound used as an antifouling or water-repellent agent can be added solely to the overcoat layer [0305]. Hardening with the compound contained in the overcoat layer that is high in molecular weight and high in the number of functional groups per one molecule enhances the fixing property of the antifouling agent thereby improving the durability of the antifouling property [0305]. The Examiner notes that the composition of Yoneyama’s overcoat layer and that of the present invention are substantially the same (compare paragraphs [0027-50] of the specification of the present invention with Yoneyama’s polyfunctional acrylates [0061-62] [0382-390], silane coupling agents [0189-195], and water repelling/antifouling agent [0217-237]). Since the prior art discloses an overcoat layer (corresponding to the claimed first hard coat) having substantially the same composition as the first hard coat of the present invention, having a water contact angle preferably 1010 or more, and with enhanced fixing property/durability of the water-repelling/antifouling agent in the overcoat layer, the examiner believes the claimed properties are either anticipated or highly obvious ((v) a water contact angle at the first hard coat surface after 20,000 reciprocating wipes with cotton of 1000 or more).
Regarding the claimed pencil hardness, it would have been obvious to one having ordinary skill in the art to adjust the pencil hardness for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Yoneyama discloses that the hardness represented by pencil hardness is regulated by the hardness of the film as a whole [0302] and the pencil hardness improves when the content of inorganic fine particles is higher in the hard coat layer than that of the overcoat layer [0135]. Yoneyama’s aforementioned embodiments having a pencil hardness as high as 4H have inorganic particles only in the overcoat layer (see the referenced Tables above). Therefore, a pencil hardness higher than 4H is expected for the configuration when the inorganic particles are only present in the hard coat layer and not the overcoat layer. Yoneyama also discloses the desirability of providing an optical film having a high hardness [0007] [0046] [0050], an ability to increase the hardness by adding inorganic filler to the hard coat layer and reducing or eliminating the presence of filler in the overcoat layer [0135], and that the kinds and contents of inorganic fine particles in both layers can be adjusted according to purposes [0134]. Therefore, Yoneyama discloses both the desirability of having a high hardness and the means to achieve a higher pencil hardness (and wherein the following (vi) is satisfied: (vi) a pencil hardness of the first hard coat surface of 5H or higher) (The transparent resin laminate according to claim 6, further satisfying the following requirements (vii): (vii) a pencil hardness of the first hard coat surface of 6H or higher – claim 13).
Regarding claim 14, Yoneyama discloses that the thickness of the hard coat layer is preferably from 1.5 to 30 um (The transparent resin laminate according to claim 6, wherein the thickness of the second hard coat is from 10 to 30 um) [0307].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al as applied to claim 6 above, and further in view of Kurishima et al (USPGPUB 2013/0063393).
Regarding claim 20, the limitations of claim 1 have been set forth above.
Yoneyama is silent with regard to a printed layer in the optical laminate.
Kurishima discloses a functional laminated plate and a touch panel comprising a transparent electrically conductive laminated plate [0002]. In one embodiment, the functional laminated plate includes at least one functional layer between two plastic films [0063]. The functional layer can be selected from an EM wave shielding function, a heat ray reflection function, a gas barrier function, and a planar heat generation function [0064]. The functional laminated plate can include a printed layer between the layers or on the outermost layer [0078]. The print layer is provided for hiding a structure existing below the functional laminated plate or for displaying necessary information depending on the purpose of the use of the functional laminated plate according to this embodiment, and may be formed by directly printing an outline, a letter, a ruled line, or a pattern on the plastic film included in the laminated plate or by printing it on a film or a sheet of paper or the like that is suitable for printing [0078]. The functional laminated plate can be used as a surface protection sheet for various display devices including LCD, plasma, and EL display devices [0082].
Kurishima is analogous because it discloses surface protection sheets for display devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a printed layer on either side of Yoneyama’s support layer (further comprising a printed layer on a second hard coat forming surface of the transparent resin sheet, or on a surface of the transparent resin sheet opposite to the second hard coat forming surface).  One of ordinary skill in the art would have been motivated to add a printed layer in this location because this would provide the benefits disclosed by Kurishima above, i.e. the ability to hide a structure existing below the optical film or for displaying necessary information. Yoneyama discloses that various other functional layers can be provided between the support and the hard coat layer including a gas barrier layer (also listed by Kurishima above as one of the potential functional layers) [0326]. Both Yoneyama and Kurishima disclose using the optical laminates as the outermost layer or surface protection sheet of display devices such as LCDs, plasma displays, and ELD’s ([0375-379] Yoneyama and [0082] Kurishima). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al as applied to claims 1 or 6 above, and further in view of Hiyama et al (USPGPUB 2011/0279024).
Regarding claim 23, the limitations of claims 1 and 6 have been set forth above. 
Yoneyama is silent with regard to a third hard coat layer formed on the opposite side of the substrate/support.
Hiyama discloses an organic electroluminescence element and an illumination device using the same [0001]. An object of the invention is to provide electroluminescence element with significantly improved light extraction efficiency and improved film properties and an illumination device that uses said element [0016]. The organic electroluminescence element comprises a transparent substrate sequentially provided thereon, a transparent electrode, an organic electroluminescence layer and a cathode, wherein the transparent substrate is a transparent resin film having a hard coat layer on both sides [0017]. A hard coat layer is provided on both sides of a transparent resin film so as to enhance physical properties of the transparent film substrate such as abrasion resistance and curling [0033]. Applying hard coats to both surfaces of the transparent substrate allows for maintenance of flexibility of the substrate, improved abrasion resistance, film adhesion and anti-curling [0010] [0025]. The film thickness of the hard coat layer is preferably in the range of 1 um to 100 um and more preferably 2-50 um in order to provide the hard coat layer with adequate durability and impact resistance, optical property and physical property [0068]. A ratio of coating thickness of the hard coat layer on the surface side (the transparent electrode side) to the hard coat layer on the rear side (the side opposite the transparent electrode) each may be arranged according to a balance of curling [0068]. A difference of the coating thickness between the hard coat layer on the surface side and on the rear side is preferably 10 um or less [0068]. The organic electroluminescence element can be used as a display device, a display, or various light emission sources [0159].
Hiyama is analogous because it discloses display devices incorporating transparent resin laminates and hard coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a hard coat to the underside of Yoneyama’s substrate (and a third hard coat) having a thickness similar to Yoneyama’s hard coat layer (The transparent resin laminate according to any one of claims 1 to 6, wherein the transparent resin laminate comprises, in order from a surface layer side, the first hard coat, the second hard coat, the transparent resin sheet layer, and a third hard coat). One of ordinary skill in the art would have been motivated to apply a hard coat in this location and having such a thickness because of the advantages disclosed above by Hiyama, i.e. enhanced abrasion resistance and film adhesion, reduced curling, and maintenance of flexibility of the substrate. The hard coat thickness on the underside of the substrate should have a similar thickness as that on the upper side as disclosed by Hiyama above in order to have a balance of curling (i.e., difference of 10 um or less). Yoneyama discloses that the thickness of the hard coat layer is preferably from 1.5 to 30 um [0307]. Therefore, the applied hard coat on the underside (third hard coat) should have a thickness of 1.5 to 40 um in order to have a difference of 10 um or less (wherein a thickness of the third hard coat is from 15 to 35 um).

Response to Arguments
Applicant’s arguments on pages 12-20 in the remarks dated 8/11/2022 with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that the combination of Yoneyama with Kadoki requires the use of Kadoki’s substrate which does not meet the new limitations in independent claims 1, 5, and 6 regarding the composition of the claimed transparent resin sheet.
Examiner’s response: The new rejections do not rely on Kadoki any longer. See above for how Yoneyama’s substrate meets the new limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781